 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
       ALICE McCOY and JAMES McCOY,
 7                           Plaintiffs,
 8         v.                                           C19-1641 TSZ

 9     HOLLAND AMERICA LINE - USA,                      MINUTE ORDER
       INC, et al.,
10
                             Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)   The parties’ stipulated motion for a stay, docket no. 17, is TREATED as a
   motion for extension and is GRANTED as follows. The deadlines outlined in the Order
14
   entered October 23, 2019, docket no. 6, are EXTENDED as set forth below:
15          Conference pursuant to Fed. R. Civ. P. 26(f)            March 13, 2020
16          Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)   March 27, 2020

17          Combined Joint Status Report and Discovery Plan         March 27, 2020

18          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 27th day of December, 2019.
20
                                                      William M. McCool
21                                                    Clerk
22                                                    s/Karen Dews
                                                      Deputy Clerk
23

     MINUTE ORDER - 1
